Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 1 of 12 Pageid#: 126




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF VIRGINIA
                             CHARLOTTESVILLE DIVISION

    SOUTHERN ENVIRONMENTAL LAW                       )
    CENTER,                                          )
                                                     )
          Plaintiff,                                 )
                                                     )
    v.                                               )           Case No. 3:18-cv-00113
                                                     )
    COUNCIL ON ENVIRONMENTAL                         )
    QUALITY,                                         )
                                                     )
          Defendant.                                 )

                 DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION
                        FOR SUMMARY JUDGMENT AND
              DEFENDANT’S CROSS-MOTION FOR SUMMARY JUDGMENT


         Plaintiff Southern Environmental Law Center (SELC) moved for summary judgment

seeking a declaration that Defendant Council on Environmental Quality (CEQ) is violating FOIA

by withholding public documents and failing to make them “promptly available.” ECF No. 23, at

8. SELC seeks a production completion date of March 31, 2020.

         CEQ has not, and is not, violating FOIA. Instead, CEQ, an executive agency with a small

staff and small budget, has conducted searches and started reviewing and producing responsive

documents to SELC’s admittedly broad request. This case is about an agency with less than two

dozen employees and a budget of under $3 million per year that is responding in good faith and

reasonably promptly to FOIA requests while also performing its core mission under a number of

federal laws 1, including overseeing all federal agency implementation of the requirements of the


1
 CEQ’s mission is impacted by all of the following federal statutes: Clean Air Act, 42 U.S.C. §
7609; the Aquatic Nuisance Prevention and Control Act, 16 U.S.C. § 4751; the Department of
Energy Organization Act of 1997, 42 U.S.C. § 7265; the Endangered Species Act, 16 U.S.C. §
1536; the Global Change Research Act of 1990, 15 U.S.C. § 2932; the Marine Mammal


                                                1
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 2 of 12 Pageid#: 127



National Environmental Policy Act (NEPA) through promulgation and interpretation of

Government-wide regulations, the subject matter of which SELC’s instant FOIA request centers.

         Under the facts and circumstances of this case CEQ has responded in a reasonably prompt

manner and is not in violation of FOIA. Moreover, CEQ anticipates that it will be in a position to

provide documents monthly beginning this month (January 2020) and complete its production by

November 2020. Accordingly, summary judgment should be denied for SELC and should be

granted in favor of CEQ.

                                    STANDARD OF REVIEW

    I.      Rule 56 Motion for Summary Judgment

         Federal Rule of Civil Procedure 56(a) provides “[t]he Court shall grant summary judgment

if the movant shows that there is no genuine dispute as to any material fact and the movant is

entitled to judgment as a matter of law.” In order to preclude summary judgment, the dispute about

a material fact must be “‘genuine,’ that is, if the evidence is such that a reasonable jury could return

a verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

see also JKC Holding Co. v. Wash. Sports Ventures, Inc., 264 F.3d 459, 465 (4th Cir. 2001). If the

evidence of a dispute of material fact “is merely colorable or is not significantly probative,

summary judgment may be granted.” Anderson, 477 U.S. at 250. 2

         FOIA challenges should generally be resolved on summary judgment, and typically

involve legal questions regarding redactions, exemptions, or other post-production issues. See,

e.g., Hanson v. United States Agency for Int’l Dev., 372 F.3d 286, 290 (4th Cir. 2004); Turner v.


Protection Act, 16 U.S.C. §§ 1401-03; the National Climate Program Act of 1978, 15 U.S.C. §
2904; the National Environmental Education Act, 20 U.S.C. §§ 5506-8; the Nuclear Waste
Policy Act, 42 U.S.C. §§ 10132, 10134, and 10193; the Toxic Substances Control Act, 15 U.S.C.
§ 2603(e)(2)(A)(iii); the Moving Ahead for Progress in the 21st Century Act, 23 U.S.C. § 139;
and the Robert T. Stafford Disaster Relief and Emergency Assistance Act, 42 U.S.C. § 5189g.
2
  Internal quotations and citations omitted throughout.


                                                   2
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 3 of 12 Pageid#: 128



United States, 736 F.3d 274, 282 (4th Cir. 2013); S. Evnt’l Law Ctr. v. Mick Mulvaney, No.

3:18cv00037, 2019 WL 4676697, at *4 (W.D. Va. Sept. 25, 2019); Hill v. Executive Office for the

U.S. Attorneys, No. 4:17-cv-00027, 2018 WL 736295, at *3 (W.D. Va. Feb. 6, 2018). In a FOIA

action, summary judgment is typically appropriate where “no material facts are in dispute and [the

agency] demonstrates that each document that falls within the class requested either has been

produced, is identifiable, or is exempt from the Act’s inspection requirements.” Carter, Fullerton

& Hayes, LLC v. U.S. Fed. Trade Comm., 601 F. Supp. 2d 728, 734 (E.D. Va. 2009); see also

McCoy v. United States, No. 1:04cv101, 2006 WL 463106 at *5 (N.D.W.Va. Feb. 24, 2006).

                                         ARGUMENT

       I.      CEQ Has Not Violated FOIA

               a. CEQ has acted in good faith and with due diligence

       As SELC rightfully points out, FOIA requires a governmental agency to make properly

requested documents “promptly available” to a requestor.            5 U.S.C. §§ 552(a)(3)(A),

552(a)(6)(C)(i). FOIA, however, neither defines “promptly available” nor does FOIA proscribe

any time limitation for production. At this stage, CEQ has identified all records that could be

responsive to SELC’s FOIA request, has produced over 1200 records to date, intends to provide

documents monthly beginning this month, and complete its production of responsive documents

by the end of November 2020. See Carter, 601 F. Supp. 2d at 734; McCoy, 2006 WL 463106 at

*5; Students Against Genocide v. Dept. of State, 257 F.3d 828, 833 (D.C. Cir. 2001); Goland v.

CIA, 607 F.2d 339, 352 (D.C. Cir. 1978). Here, CEQ has produced or identified all potentially

responsive documents and summary judgment in favor of CEQ is appropriate.

       Moreover, as courts have noted, “good faith effort and due diligence are the touchstones

underlying FOIA’s statutory scheme,” and where an agency is able to demonstrate that it has




                                                3
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 4 of 12 Pageid#: 129



engaged in due diligence in processing and responding to the request, the requestor should not be

granted summary judgment as SELC seeks here. Judicial Watch, Inc. v. U.S. Dep’t of Homeland

Security, 895 F.3d 770, 783 (D.C. Cir. 2018) (quoting Open America v. Watergate Special

Prosecution Force, 547 F.2d 605, 616 (D.C. Dir. 1976). In addition to a good faith effort and due

diligence, a government agency is required “to conduct a reasonable search for responsive records

and must establish that it has made a good faith effort to conduct a search for the requested records

using methods which can be reasonably expected to produce the information requested.” Carter,

601 F. Supp. 2d at 734 (quoting McCoy, 2006 WL 463106 at *5). In turn, “[a]n agency may prove

the reasonableness of its search through affidavits of responsible agency officials as long as the

affidavits are relatively detailed, nonconclusory and submitted in good faith.” Id. Here, CEQ has

put forth, and continues to put forth, a good faith effort and is diligent in processing and producing

responsive records pursuant to SELC’s request.

               b. CEQ’s FOIA Liaison Howard C. Sun confirms that CEQ has met its legal
                  obligations under FOIA

       The Second Declaration of Howard C. Sun, Attorney Advisor and FOIA Public Liaison for

CEQ, more than satisfies the standards set out in Carter and McCoy and confirms that CEQ has

been diligent in its endeavor to comply with FOIA. Mr. Sun’s declaration also supports summary

judgment in favor of CEQ. CEQ began working on SELC’s initial FOIA request on the same date

it was received, July 19, 2018. Second Declaration of Howard C. Sun, ¶6. On that day, Mr. Sun

began discussing SELC’s request with Aaron Szabo, a CEQ subject matter expert on regulations.

Id. Messrs. Sun and Szabo had at least one other face-to-face meeting regarding SELC’s request

and soon thereafter, they decided on the following search terms: (“Advanced Notice of Proposed

Rulemaking” OR ANPRM OR ANOPR OR ANPR) AND (NEPA or “national environmental

policy act”). Id. Moreover, Messrs. Sun and Szabo determined that the search terms should be



                                                  4
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 5 of 12 Pageid#: 130



applied across all CEQ custodians between January 1, 2017 and July 25, 2018, the day CEQ

finalized the search terms. Id.

       After determining that SELC’s request was a “non-urgent, complex” request, Mr. Sun next

coordinated with the Office of Administration’s (OA) e-discovery processing team to begin the

search. Id. at ¶¶6-7. 3 Notably, OA’s e-discovery processing team is a team that provides e-

discovery search capability across multiple components and agencies within the EOP. Id. CEQ

is just but one small agency among many that must compete for limited resources in e-discovery

processing.

       While Mr. Sun was away on military duty, the OA notified CEQ that its search had

identified 5,227 unique records. Id. at ¶8. CEQ’s contractor paralegal immediately began an initial

responsiveness review and completed this coding on August 21, 2018. Id. Shortly after Mr. Sun

returned from military duty, SELC submitted its revised, and broader, FOIA request on September

5, 2018. Id. at ¶9. Two days later, Mr. Sun recalls having a phone conversation with SELC

acknowledging the revised request. Id. at ¶10. Also on September 7, 2018, Mr. Sun met again

with Mr. Szabo to discuss how SELC’s revised request impacted CEQ’s ongoing efforts. Id.

Messrs. Sun and Szabo concluded that CEQ should perform a second search and incorporate these

second search results into CEQ’s continuing review of the first set of records. Id. CEQ decided

on the following expanded search terms for the second search: (“Notice of Proposed Rulemaking”

OR ANPRM OR ANOPR OR ANPR) AND (NEPA or “national environmental policy act”). Id.

The date range was expanded to September 7, 2018, and all CEQ employees were designated as



3
 Mr. Sun’s Second Declaration provides significant detail about how CEQ determines how to
categorize and treat a particular FOIA request. In this case, Plaintiff’s request was not submitted
on an expedited basis and was deemed to be complex. Mr. Sun’s statement also explains in
detail how CEQ’s goal is to reduce the average wait times for all FOIA requestors. See Second
Declaration of Howard C. Sun, ¶7.


                                                 5
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 6 of 12 Pageid#: 131



custodians. Id. This broadened search was submitted on March 21, 2019 to OA for processing.

Id.

       Meanwhile, Mr. Sun began a quality assurance check of the contractor paralegal’s coding

completed in late August 2018. Id. at ¶11. Noticing that the work already performed was deficient,

Mr. Sun’s quality assurance check quickly morphed into a substantive re-review. Id. While the

re-review progressed, Mr. Sun discovered a technical issue with search results provided by OA on

a variety of other pending CEQ FOIA reviews. Id. at ¶12. In effect, the OA’s search results

repeatedly pulled documents into the search that actually fell outside of the date range identified

in the search. Id. Upon discovering this issue in other FOIA reviews in November 2018, Mr. Sun

checked to see if this error occurred in the SELC review and confirmed that the same problem

plagued the SELC review. Id. at ¶11. CEQ was forced to suspend its review and ultimately

decided that, due to the deficiencies in the prior contractor paralegal review, as well as the

deficiencies in the original search results’ meta-data, CEQ should initiate a fresh, new review. Id.

Once the meta-data issue was corrected, the number of records from the corrected search results

changed to 2,595. Id. On December 6, 2018, Mr. Sun assigned a new contractor paralegal

specialist to commence review of the corrected body of records. Id.

       Around the same time, early December 2018, CEQ first learned that SELC had filed the

present suit. Id at ¶13. Soon afterward, as CEQ continued its processing and review of potentially

responsive documents, the United States government shut down and ceased operations until

January 25, 2019. Notably, forty-one FOIA requests were in the queue ahead of SELC’s request

in this case. Id. at ¶14. Upon resuming operations, CEQ’s queue of FOIA requests had increased

by another 20%. Id. at ¶15. Despite having to triage these new requests, categorizing them as




                                                 6
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 7 of 12 Pageid#: 132



simple or complex, CEQ’s new contract paralegal completed the initial responsiveness review on

February 1, 2019. Id. at ¶15.

       Following this initial review, CEQ Attorney Caroline Gignoux began the quality assurance

check of the records coded by the new contract paralegal as well as a responsiveness review. Id.

CEQ determined that it would produce records on a rolling basis in batches of 300 records. Id. As

part of its production process, CEQ consults with any other agencies that may be affected by the

production of CEQ’s records. Id. at p.10. When such situations occur, CEQ coordinates with

FOIA personnel from the impacted agencies to solicit comments and feedback, a process which

can take multiple weeks. Id. As detailed by Mr. Sun, CEQ has coordinated with four separate

agencies to date in this case. Id.

       Next, CEQ must review, analyze, and redact information contained in the records that is

exempt from disclosure under FOIA or otherwise protected from disclosure. Id. at ¶ 20. Once the

redaction process is completed and approved internally, CEQ drafts a production letter to the

requestor, documenting the number of pages and redaction instances, as well as the basis for the

redactions. Id. Finally, CEQ posts the final documents on its website and produces the records to

SELC. Id.

       To date, CEQ has made three productions as follows:

            •   May 15, 2019: 427 pages containing 736 redaction instances pursuant to 5 U.S.C.

                § 552(b)(6) and 241 redaction instances pursuant to 5 U.S.C. § 552(b)(5);

            •   September 19, 2019: 353 pages containing 572 redaction instances pursuant to 5

                U.S.C. § 552(b)(6) and 287 redaction instances pursuant to 5 U.S.C. § 552(b)(5);

            •   December 17, 2019: 459 pages containing 837 redaction instances pursuant to 5

                U.S.C. § 552(b)(6) and 279 redaction instances pursuant to 5 U.S.C. § 552(b)(5);




                                                7
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 8 of 12 Pageid#: 133




           •   Next production expected January 2020.

       Finally, as discussed above, CEQ conducted a second search based on SELC’s revised

FOIA request which returned 4,471 unique results, which are currently being coded for

responsiveness by CEQ’s contractor paralegal as other CEQ staff continue work on interagency

coordination, redaction, and production of the original search results. Second Declaration of

Howard C. Sun, ¶ 16. CEQ has also collected all potentially responsive paper records, which are

being scanned and reviewed for the following custodians: Mary Neumayr, Viktoria Seale, Edward

(Ted) Boling, and Mario Loyola.

       As detailed by Mr. Sun, and as discussed above, CEQ acted immediately upon SELC’s

FOIA request to begin formulating search terms, applying those search terms, reviewing the search

results for possible responsiveness, and then undertaking the laborious task of redacting exempt

portions of documents and producing the remaining records to SELC. While SELC is unsatisfied

with the amount of time it takes such a small agency to respond to such a broad request, courts

recognize that there is no one-size-fits-all approach to determining agency compliance with FOIA.

See e.g., Judicial Watch 895 F.3d 770 at 781 (D.C. Cir. 2008) (“And it is long established in this

circuit that an agency’s compliance with FOIA depends upon its good faith effort and due diligence

… to comply with all lawful demands for records in as short a time as possible.”). It is of course

true that an agency must not sit idly by or otherwise frustrate the purposes of FOIA by failing to

produce responsive records, but SELC has not alleged, nor could it ever prove here, that CEQ has

engaged in any sort of policy or practice of purposeful frustration of FOIA, nor could it show that

CEQ has exercised anything short of upmost diligence.




                                                8
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 9 of 12 Pageid#: 134




               c. CEQ is not the EPA or the FBI

       SELC points to four FOIA cases involving the FBI and the EPA ostensibly for the

proposition that production of up to 4,000 documents per month is reasonable. Each of the cases

cited by SELC, however, support a finding that CEQ, by any reasonable comparison, has been,

and continues to be reasonably prompt in reviewing and producing responsive records. For

example, in Seavey v. U.S. Dep’t of Justice, 266 F. Supp. 3d 241, 248 (D.D.C. 2017), the District

Court of the District of Columbia ordered the FBI to produce 2,850 pages per month instead of the

FBI’s proposed 500 pages per month because it would take the FBI over 17 years to complete its

production under its own policies. Id. Instead, the Court ordered the FBI to complete the

production of the remaining 102,000 pages over a period of three years. Id.

       Similarly, in Peer v. EPA, the parties agreed (and the Court accepted the agreement) that

the EPA would process at least 1,000 documents per month. But the Court, as well as the parties

in that case, recognized that full production would take upwards of three to four additional years

to process, review, redact, and produce the 30,000 to 50,000 remaining documents. See Peer v.

EPA, ECF No. 21, Joint Status Report of May 25, 2017, No. 16-cv-2112 (D.D.C.). While EPA

completed its production in 2019, the parties are still negotiating a final resolution. Peer v. EPA,

ECF No. 45, Joint Status Report of November 22, 2019, No. 16-cv-2112 (D.D.C.). And whether

the EPA has agreed to production schedules of 800 or 1,000 documents per month in other Courts,

including this Court, is of no import for CEQ or the unique facts and circumstances of this case.

Indeed, the other cases referenced by SELC confirm that a bespoke, case-by-case analysis of the

agency’s actions, its resources, and the nature of the request and responsive records govern the

question of whether an agency has exercised due diligence and operated on a good faith basis, or

whether an agency has failed to adhere to the standards of FOIA.




                                                 9
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 10 of 12 Pageid#: 135



        Importantly, both the FBI and the EPA dwarf the CEQ, not only in budget, but also in

resources. The FBI is an agency that employs nearly 35,000 full time employees and operates

with a budget of nearly $9 billion each year. 4 The EPA employs over 14,000 full-time workers

and has a budget of $8.85 billion each year. 5 CEQ, by contrast, employs only 16 individuals full-

time and houses roughly a dozen individuals on temporary detail at any given time, and operates

on a budget of just under $3 million each year. Commensurate with its limited size and budget,

CEQ, after increasing its focus on FOIA compliance in recent years, devotes the time of 1.5 full-

time attorneys to these requests. See Second Declaration of Howard C. Sun, p. 9.

       In short, the cases cited by SELC regarding other similar large agency productions in

response to FOIA requests confirm that CEQ’s search, review, and production satisfies the

requirements of FOIA. The differences between CEQ, the EPA, and the FBI could not be more

staggering:

              •   FBI’s and EPA’s budgets are each approximately 3,000 times larger than CEQ’s

                  budget

              •   FBI’s workforce is nearly 1,500 times larger than CEQ’s workforce

              •   EPA’s workforce is roughly 580 times larger than CEQ’s workforce

In stark terms, for every FOIA request received, CEQ must devote 14 times more manpower to

process and produce records than does the FBI, and CEQ must devote more than 7 times the




4
  Christopher Wray, Statement Before the Senate Appropriations Committee, Subcommittee on
Commerce, Justice, Science, and Related Agencies, May 16, 2018, available at
https://www.fbi.gov/news/testimony/fbi-budget-request-for-fiscal-year-2019 (last visited Jan. 20,
2020).
5
  EPA’s Budget and Spending, available at https://www.epa.gov/planandbudget/budget (last
visited Jan. 13, 2020).


                                                10
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 11 of 12 Pageid#: 136



manpower than does the EPA. 6 SELC’s attempted comparisons confirm just how much of a good

faith effort and due diligence that CEQ has put into responding to SELC’s FOIA request.

                                           CONCLUSION

       For all of the foregoing reasons, CEQ has amply demonstrated that it has complied with

the letter and spirit of FOIA, and continues to do so. Accordingly, summary judgment should be

granted to CEQ and SELC should be denied summary judgment at this stage.

                                                   Respectfully submitted,


                                                   THOMAS T. CULLEN
                                                   United States Attorney


Date: January 13, 2020                             /s/ Justin Lugar
                                                   Justin Lugar
                                                   Assistant United States Attorney
                                                   Virginia State Bar No. 77007
                                                   P. O. Box 1709
                                                   Roanoke, VA 24008-1709
                                                   Telephone: (540) 857-2250
                                                   Facsimile: (540) 857-2283
                                                   E-mail: justin.lugar@usdoj.gov




6
 10,442 total EPA requests 2018 = 0.75 FOIA requests per EPA employee; 17,862 total FBI =
0.5 FOIA requests per employee; 167 CEQ = approximately 7 FOIA requests per employee.


                                              11
Case 3:18-cv-00113-GEC Document 24 Filed 01/13/20 Page 12 of 12 Pageid#: 137




                                    CERTIFICATE OF SERVICE


          I hereby certify that January 13, 2020, I caused a true copy of the foregoing Motion for a

Stay of an Answer in light of the United States Government Cessation to be electronically filed

with the Clerk of the Court using the CM/ECF system which will provide copies to all counsel of

record.

                                                       /s/ Justin Lugar
                                                       Justin Lugar
                                                       Assistant United States Attorney




                                                  12
